Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 29 November 2021 has been entered. Claims 1-5, 9, and 11-21 are pending. Applicant's amendments have overcome the claim objection previously set forth in the Final Office Action mailed 29 June 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites that “C is non-zero for a distance of greater than or equal to 20 micrometers from the substrate tip”. However, the values of C disclosed in the present specification (see Tables 2 and 3 at the end of page 15 into page 16) only show values of C that are equal to zero for distances up to 50 micrometers from the substrate tip. As a result, there is no disclose of C being any value other than zero for distances from 20 micrometers up to 50 micrometers from the tip. Thus, claim 18 introduces new matter because the claim permits C to be non-zero for values of 50 micrometers from the tip down to 20 micrometers from the tip.
Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites various thicknesses of the substrate all measured at respective distances “from the substrate tip”. The claim later recites that “the substrate tip has at least a first facet and a second facet, wherein the thickness of the second facet extending from the tip obeys the equation Y = A x Xn where Y is the thickness, X is the distance from the substrate tip”. This recitation is indefinite because it is unclear whether the substrate tip includes the second facet. The recitation is further indefinite because, assuming that the substrate tip does include the second facet as the claim appears to require, it is unclear how to measure the distance X. After all, if the second facet is part of the substrate tip, the the blade edge has the first and second facets? Such a recitation would appear to resolve these issues (presently, however, the claim does not recite that the blade edge has the facets). 
Claim 15 at the fourth to final line recites “the thickness” in the phrase “where the thickness of the second facet extending from the tip obeys the equation”. The recitation of “the thickness” is indefinite because the second facet has more than one thickness – indeed, the second facet has a first thickness at a first distance from the tip, a second thickness at a second distance from the tip, etc. It is unclear what particular thickness or thicknesses of the second facet the Applicant intends to refer to by “the thickness”, and as a result it is unclear what portion of the second facet must obey the equation set forth in the claim. Does the Applicant intend to require that every thickness of the second facet obeys the equation? That is, should “the thickness” be interpreted as referring to each and every thickness of the second facet? Or, does the Applicant intends to require that one thickness (or even thicknesses along one portion of the second facet) obeys the claim? Note that the Applicant defines X as just one distance from the substrate tip. Thus, the claim is indefinite because it is unclear whether the entire second facet must obey the equation for each thickness of the second facet or for only at least one thickness.
n + C. It is unclear whether the values of A, n, and C must be the same for claim 16 as they are in claim 15. After all, claim 15 refers to A, n, and C as constants, suggesting that the values must be the same for claim 15 and 16. On the other hand, if the values are the same, it is unclear how to determine that a new facet exists. The equation would merely define a continuous curve or line without any deviation indicating a different facet. Can a continuous curve or line be considered as defining multiple facets?
Claim 18 recites, “wherein C is non-zero for a distance of greater than or equal to 20 micrometers from the substrate tip”. This recitation is indefinite because it is unclear whether the equation set forth in claim 15 must apply at each distance required by claim 18. Further, it is unclear whether the second facet extends along the distances required by claim 18. Claim 16 seems to imply that the equation of claim 15 can also be applicable to other portions of the razor blade beyond the second facet, so interpreting claim 18 in view of the entire claim set suggests that claim 18 does not implicitly require that the second facet extends at each distance permitted by claim 18. On the other hand, if the same equation is not used for the constant C of claim 18, such that claim 18 is not interpreted as implicitly requiring the second substrate to extend at the distances recited in claim 18, it is unclear what equation is used.  

Claim 20 recites various thicknesses of the substrate all measured at respective distances “from the substrate tip”. The claim later recites that “the substrate tip has a first facet”, “wherein the thickness of the first facet extending from the tip obeys the equation Y = A x Xn where Y is the thickness, X is the distance from the substrate tip”. This recitation is indefinite because it is unclear whether the substrate tip includes the first facet. The recitation is further indefinite because, assuming that the substrate tip does include the first facet as the claim appears to require, it is unclear how to measure the distance X. After all, if the first facet is part of the substrate tip, the distance from the substrate tip at the first facet is always equal to zero, since the first facet is not spaced at all from the substrate tip. In support of the first facet being part of the substrate tip, the claim appears to explicitly require that the substrate tip includes the first facet (see the recitation “wherein the substrate tip has a first facet”). In support of the first facet not being part of the substrate tip, consider that the distance X would always be zero if the first facet is part of the substrate tip, given that the distance X is “the distance from the substrate tip” and that the first facet is part of the substrate tip. The equation defining the thickness of the first substrate is thus nonsensical. Does the Applicant intend to require that the blade edge has the first 
Claim 20 recite starting at the fourth to last line recites, “wherein the thickness of the first facet extending from the tip obeys the equation” and then at the final line recites, “wherein C is nonzero for the second facet”. This recitation is indefinite because it is unclear what facets are defined by the recited equation. The claim explicitly recites only that the first facet obeys the equation, yet the claim recited that C is nonzero for the second facet. Does the second facet also have to implicitly obey the equation? Is C also nonzero for the first facet, since C is a constant? Are the values of the constants the same for the first and second facets, and if not how are these values considered “constants”?
Claim 20 at the fourth to final line recites “the thickness” in the phrase “where the thickness of the first facet extending from the tip obeys the equation”. The recitation of “the thickness” is indefinite because the first facet has more than one thickness – indeed, the first facet has a first thickness at a first distance from the tip, a second thickness at a second distance from the tip, etc. It is unclear what particular thickness or thicknesses of the first facet the Applicant intends to refer to by “the thickness”, and as a result it is unclear what portion of the first facet must obey the equation set forth in the claim. Does the Applicant intend to require that every thickness of the first facet obeys the equation? That is, should “the thickness” be interpreted as referring to each and every thickness of the first facet? Or, does the Applicant intends to require that one thickness (or even thicknesses along one portion of the first facet) obeys the claim? Note that the Applicant defines X as just one distance from the substrate tip. Thus, the claim is indefinite because it is unclear whether the entire first facet must obey the equation for each thickness of the first facet or for only at least one thickness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 9, 11-12, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,720,918 to Curry et al. in view of US Pub. No. 2015/0328789 A1 to Skrobis et al.
In general, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip, where a substrate of the razor blade is of “typical, or average shape” (see col. 1, lines 29-30), and where the substrate cross-section shown in Fig. 1 has “typical values for dimensions and angles shown” (see col. 1, lines 50-51). Regarding Curry’s disclosure of various thicknesses at different distances from a substrate tip, Curry discloses a thickness of 100 micrometers at a distance of 425 micrometers from the substrate tip (see Fig. 1, where the distance of 425 micrometers from the substrate tip is the sum of the illustrated distances of 25 micrometers, 150 micrometers, and 250 micrometers), along with a first included angle of 12° between 425 and 175 micrometers from the substrate tip and a second included angle of 14° between 175 and 25 micrometers from the substrate tip. Applying conventional geometric calculations to the razor blade shown in Fig. 1 of Curry, and noting that an included angle of 12° means that each of the two sides of the substrate tip becomes narrower at an angle of 6°, the formula T = 100 – 2*(425 – D)*tan(6°) describes the relationship between the thickness T of the substrate and the distance D from the substrate tip for distances between 175 micrometers and 425 micrometers. Similarly, the formula T = 47.45 – 2*(175 – D)* tan(7°) describes the relationship between the thickness T of the substrate and the distance D from the substrate tip for distances between 25 micrometers and 175 micrometers (where 47.45 micrometers is the thickness at 175 micrometers from the substrate tip calculated using the earlier described formula) relative to Fig. 1 of Curry. These calculations provide the following values for the razor blade of Fig. 1 of Curry:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Turning to the features recited in claim 1, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip (see Fig. 1), the razor blade comprising: a substrate (shown in Fig. 1) having a thickness of between 27.50 micrometers and 31.50 micrometers measured at a distance of 100 micrometers from the substrate tip (see the thickness of 29.03 micrometers in the chart above), a thickness of between 41.00 micrometers and 46.00 micrometers measured at a distance of 150 micrometers from the substrate tip (see the thickness of 41.31 micrometers in the chart above), a thickness of between 51 micrometers and 56 micrometers measured at a distance of 200 micrometers from the substrate tip (see the thickness of 52.70 micrometers in the chart above), and a thickness of between 71.00 micrometers and 76.00 micrometers measured at a distance of 300 micrometers from the substrate tip (see the thickness of 73.72 micrometers in the chart above).  
Regarding claim 9, Curry at the embodiment of Fig. 1 discloses that the substrate has a thickness of between 61.00 micrometers and 66.00 micrometers measured at a distance of 250 micrometers from the substrate tip (see the thickness of 63.21 micrometers in the chart above).  
Regarding claim 11, Curry at the embodiment of Fig. 1 discloses that the substrate has a thickness of between 80.00 micrometers and 86.00 micrometers measured at a distance of 350 micrometers from the substrate tip (see the thickness of 84.23 micrometers in the chart above).  
Regarding claim 15, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip (see Fig. 1), the razor blade comprising: a n + C where Y is the thickness, X is the distance from the substrate tip, A is a first constant, n is a second constant and C is a third constant (the second facet is linear, and can thus be modeled with a linear equation in the form of Y = A x X1 + C, where A is the slope defined by included angle, n is equal to 1, and C is a thickness representing a beginning thickness at the junction of the first and second facets) and wherein C is nonzero for the second facet (this feature is met because C accounts for the difference in slope between the first and second facets – i.e., if the lines defining the second facet continued to the top of the substrate relative to Fig. 1, the lines defined by the second facets would not intersect at the tip of the substrate; instead, the first facets are sloped to a greater degree to cause the first facets to meet at the substrate tip; C is nonzero to account for this difference). 
Regarding claim 16, Curry discloses a third facet (the third facet being the 250 micrometer long facet below the second facet relative to Fig. 1 of Curry) that obeys the equation Y = A x Xn + C (being linear, the third facet can be modeled by an equation Y = A x Xn + C, where n = 1).
claim 17, Curry discloses that C is non-zero for the third facet (C is nonzero for the third facet for the same reason as explained above in regards to the second facet – i.e., C accounts for the difference in slope between the third facet compared to the first and second facets).
Regarding claim 18, Curry discloses that C is non-zero for a distance of greater than or equal to 20 micrometers from the substrate tip (as explained above, C is non-zero for the second facet, which occupies a distance of greater than 20 micrometers from the substrate tip is evident from Fig. 1 of Curry).
Regarding claim 19, Curry discloses that C is non-zero for a distance of greater than or equal to 70 micrometers from the substrate tip (as explained above, C is non-zero for the second facet, which occupies a distance of greater than 70 micrometers from the substrate tip is evident from Fig. 1 of Curry).
Regarding claim 20, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip (see Fig. 1), the razor blade comprising: a substrate (shown in Fig. 1) having a thickness of between 27.50 micrometers and 31.50 micrometers measured at a distance of 100 micrometers from the substrate tip (see the thickness of 29.03 micrometers in the chart above), a thickness of between 41.00 micrometers and 46.00 micrometers measured at a distance of 150 micrometers from the substrate tip (see the thickness of 41.31 micrometers in the chart above), a thickness of between 51 micrometers and 56 micrometers measured at a distance of 200 micrometers from the substrate tip (see the thickness of 52.70 micrometers in the chart above), and a thickness of between 71.00 micrometers and 76.00 micrometers measured at a distance of 300 micrometers from the substrate tip (see the thickness of 73.72 micrometers in the chart above), wherein the substrate tip has at least a first facet, a second facet and a third facet (as best understood, the first facet is the first 25 micrometers at the top of the substrate relative to Fig. 1, the second facet is the next 150 micrometers of the substrate from the first facet relative to Fig. 1, and the 
Regarding claim 21, Curry discloses that the second facet and the third facet are linear (in Fig. 1, each of the second and third facets is linear).
Further, Curry teaches that the first 50 micrometers from the substrate tip back is regarded as being the most important from the cutting point of view (see col. 2, lines 16-19). 
Curry in the embodiment of Fig. 1 fails to disclose recited substrate thickness for distances from the substrate tip up to and including 50 micrometers. In particular, Curry in the embodiment of Fig. 1 fails to disclose that its substrate has a thickness of between 1.80 micrometers and 2.40 micrometers measured at a distance of 5 micrometers from the substrate tip, a thickness of between 6.2 micrometers and 7.70 micrometers measured at a distance of 20 micrometers from the substrate tip, a thickness of between 11.60 micrometers and 13.50 micrometers measured at a distance of 40 micrometers from the substrate tip, and a thickness of between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip, all as required by claims 1, 15, and 20. Curry in Fig. 1 also fails to disclose that the substrate has a thickness of between 9.00 micrometers and 10.50 micrometers measured at a distance of 30 micrometers from the substrate tip as required by claim 5. Additionally, Curry, at least in the embodiment of Fig. 1, fails to disclose that the razor blade further comprises at least one coating layer as recited in claim 2, that the at least one coating layer has an overall thickness of 10 nm to 500 nm as recited in claim 3, that the at least one coating layer has an overall thickness of 100nm to 400nm as recited in claim 4, and that the at least one claim 12. Finally, Curry in the embodiment of Fig. 1 also fails to disclose that the thickness of the first facet extending from the tip obeys the equation Y = A x Xn + C where Y is the thickness, X is the distance from the substrate tip, A is a first constant, n is a second constant and C is a third constant as required by claim 20.
First regarding substrate thicknesses, Skrobis teaches providing the first 40 micrometers from a substrate tip of a razor blade substrate with a cross-sectional shape defined by the equation w = adn, where w is the thickness of the substrate at a distance d from the tip of the substrate, and where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80 (see the Abstract and Fig. 2). Skrobis teaches that the shape of a substrate of a razor blade at the tip of the substrate provides a balance between edge strength and low cutting force or sharpness (see paragraph 26), and Skrobis teaches that providing the substrate in a region of the tip with the cross-sectional shape defined by the equation w = adn provides improved edge attributes such as strength, durability, and cutting performance (paragraph 27). The chart below illustrates the range of thickness values resulting from Skrobis’ equation for the first 40 micrometers from the substrate tip (the examiner will discuss the distance at 50 micrometers from the tip hereinafter). The range of values at each distance up to and including 40 micrometers from the substrate tip as taught by Skrobis overlap with the ranges of values recited in present claims 1 and 5 for distances of 5, 20, 30, and 40 micrometers. Additionally, the equation w = adn of Skrobis teaches that the first facet obeys the equation Y = A x Xn + C as required by claim 20 (i.e., w of Skrobis corresponds to Y of the claimed equation, a of Skrobis corresponds to A of the claimed equation, d of Skrobis corresponds to X of the claimed equation, and C of Skrobis is zero for the first facet). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide the substrate of Fig. 1 of Curry with a cross-sectional shape over its first 40 micrometers from the substrate tip with a shape defined by the equation w = adn, where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80, in view of the teachings of Skrobis. This modification is advantageous because providing the substrate in a region of the tip with the cross-sectional shape defined by the equation w = adn provides improved edge attributes such as strength, durability, and cutting performance. This modification provides a prima facie case of obviousness for thickness values at each distance up to and including 40 micrometers from the substrate tip in accordance with MPEP 2144.05, which states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” The range of substrate thickness values provided by Curry, as modified, overlaps with the claimed ranges for all distance values up to and including 40 micrometers. Still further, the selection of the particular thickness values at each distance up to and including 40 micrometers from the substrate tip is a result-effective variable that achieves a recognized result of balancing edge strength and reducing cutting force, in view of Skrobis’ explicit teaching of this balance at paragraph 26. Thus, Skrobis provides a motivation to optimize the substrate thickness at distances of up to 40 micrometers from the substrate tip, supporting the determination of obviousness of the recited thickness ranges.
Turning to the recitation in claims 1, 15, and 20 that the substrate has a thickness of between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip, Curry discloses a thickness of 16.75 micrometers at a distance of 50 micrometers from the 1. Curry, as modified, provides a prima facie case of obviousness for the thickness of the substrate being between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip. Per MPEP 2144.05, “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.” In the present case, Curry suggests a thickness value at 50 micrometers from the tip that is slightly greater than the recited range, whereas Skrobis suggests a thickness value at 50 micrometers from the tip that is slightly less than the recited range. Taken together, the references therefore suggest a range of thickness values at 50 micrometers from the substrate tip that extends from below the recited range to above the recited range, such that the references taken together suggest a range of thickness values at 50 micrometers from the tip that encompasses the claimed range. Additionally, there is motivation to optimize the substrate thickness at a distance of 50 micrometers from the substrate tip because Curry explicitly teaches that the first 50 micrometers from the substrate tip back is regarded as being the most important from the cutting point of view (see col. 2, lines 16-19), and Skrobis explicitly teaches that 
Alternatively to the modification above, Curry and Skrobis provide evidence that the thickness of a substrate at the first 50 micrometers from the substrate tip constitutes a result effective variable. For example, Curry at col. 2, line 14 describes that the thickness of a blade over the first 50 micrometers from the tip is a tradeoff between reducing resistance (which favors a thin substrate tip over the first 50 micrometers) and providing sufficient strength (which favors a thicker substrate tip over the first 50 micrometers). Skrobis also acknowledges a tradeoff at the tip end of a substrate between improving edge strength and lowering cutting resistance (see, e.g., paragraph 26). Thus, Curry and Skrobis suggest to one of ordinary skill in the art that the thickness of a substrate near the tip (e.g., within the first 50 micrometers from the tip as disclosed by Curry) is a result effective variable. As a result, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the thickness values for the first 50 micrometers of the substrate of Fig. 1 of Curry to be within the ranges recited in claims 1, 5, 15, and 20 because discovering an optimum thickness for each distance up to 50 micrometers from the substrate tip would have been a mere design consideration based on balancing cutting resistance vs. strength.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s). Indeed, both Curry and Skrobis acknowledge the tradeoff between cutting resistance and blade strength that results from selecting the thickness of the substrate at various distances over the cutting portion of the substrate tip. It has been held that 
Next, regarding the at least one coating, Skrobis teaches that the razor blade further comprises at least one coating layer 54/56/58/52 (see Fig. 4 and paragraph 39) [claim 2]; that the at least one coating layer has an overall thickness of 10 nm to 500 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm) [claim 3]; that the at least one coating layer has an overall thickness of 100 nm to 400 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm) [claim 4]; and that the at least one coating layer 54/56/58/52 includes a soft coating 52 and a hard coating 54/56/58 (see Fig. 4), wherein the hard coating 54/56/58 includes an interlayer 54, the interlayer 54 being located adjacent the substrate 11 (see Fig. 4 and paragraph 40), and the hard coating 54/56/58 having an overcoat layer 58, the overcoat layer 58 being located adjacent the soft coating 52 (see Fig. 4 and 42) [claim 12]. Skrobis teaches that providing the hard coating is advantageous in order to improve strength, corrosion resistance, and shaving ability (paragraph 41) and that providing the soft coating is advantageous in order to reduce friction (see paragraph 43), and Skrobis teaches that the interlayer and overcoat layer facilitate bonding of the different layers (see paragraphs 40 and 42). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide Curry with the coating layers taught by Skrobis. This modification is advantageous because it improves strength, reduces corrosion, and improves shaving ability, while also reducing friction. Moreover, the layers include the interlayer and overcoat layer that are advantageous facilitate bonding of the hard and soft layers.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Skrobis as applied to claim 1 above, and further in view of US Pub. No. 2013/0031794 A1 to Duff, Jr. et al.
Regarding claim 13, Curry, as modified, discloses at least one razor blade according to claim 1 as discussed above.
However, Curry, as modified, discloses its razor blade in isolation. As a result, Curry, as modified, fails to disclose: a razor head comprising a housing and the at least one razor blade according to claim 1 as required by claim 13, and a shaving device comprising a razor handle and a razor head according to claim 13 as required by claim 14.
Duff teaches a razor head 16 including a housing (the portion of the head 16 excluding the blades 14) and at least one razor blade 14 (see Fig. 1). Duff teaches a shaving device 10 including a razor handle 18 and the razor head 16. Providing razor blades in a housing and as part of a shaving device is advantageous because these structures provide a device for holding multiple blades and allowing a user to easily manipulate the blades to perform a shaving operation. Providing multiple blades is well known in the art to enhance the quality of a shave, and providing blades in a housing connected to a handle allows a user to grasp the handle to manipulate the blades. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the blade of Curry, as modified, as member of a shaving device including multiple members of the blade retained in a housing of a razor head, which head is attached to a handle, in view of the teachings of Duff. This modification is advantageous because it provides multiple blades in a shaving device, allowing a user to grasp a handle to manipulate the blades. Compared to, e.g., a user holding the blade of Curry, as modified, on its own and attempting to shave with the blade, this modification is advantageous because it provides a more ergonomic means of manipulating the blades (i.e., by grasping the handle), and also because it provides a structure which retains multiple blades for enhancing shaving quality.
Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive. As a preliminary matter, the examiner notes that the Applicant’s arguments do not overcome the alternative result effective variable modification of Curry set forth above.
Turning to the Applicant’s arguments, first in regards to the rejection of claim 1 under 35 USC 103, the Applicant argues at page 7 of the Remarks that one of ordinary skill in the art would not mix and match the thickness of Curry and Skrobis. 
This argument is not persuasive. Fig. 1 of Curry is a blade of typical or average shape (see Curry at col. 1, lines 29-30 of Curry), whereas Skrobis teaches an advantages including improved edge attributes such as strength, durability, and cutting performance from optimizing an edge region of a blade (see paragraph 27 Skrobis). Thus, Skrobis provides a modification for modifying the edge region of the blade of Fig. 1 of Curry. Since there is a proper motivation for the modification of Curry, it is proper in this case to “mix and match” blade thicknesses, as the Applicant phrases the modification. 
Second regarding the rejection of claim 1 under 35 USC 103, the Applicant argues at page 7 of the Remarks that modifying Curry in view of Skrobis fails to disclose the thickness of 14.50 micrometers and 16.50 micrometers at a distance of 50 micrometers from the tip as recited in claim 1.
This argument is not persuasive. As noted in the rejection above, and as permitted by MPEP 2144.05, “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.” In the present case, Curry suggests a thickness value at 50 micrometers from the tip that is slightly greater than the recited range, whereas Skrobis suggests a thickness value at 50 micrometers from the tip that is slightly less than the recited range. Taken together, the references therefore suggest a range of thickness values at 50 micrometers from the substrate tip that extends from below the recited range to above the recited range, such that the references taken together suggest a range of thickness values at 50 micrometers from the tip that prima facie case of obviousness exists,” and the range of Curry and Skrobis at 50 micrometers from the substrate tip encompasses the claimed range. Not only that, but from a practical perspective, the thickness at 50 micrometers from the tip is a transition between the arched tip of Skrobis and the linearly facets of Curry. It makes sense for one of ordinary skill in the art to balance the thickness of the two references to achieve a smooth transition between the first and second facets. In summary, the rejection is proper because it complies with the requirements of MPEP 2144.05. 
Further regarding the rejection of claim 1 under 35 USC 103, the Applicant argues at pages 7-8 of the Remarks that Skrobis does not disclose the blade profile from 0 to 40 micrometers as recited in claim 1. In support of this argument, the Applicant asserts that the examiner cannot use the equation explicitly set forth in Skrobis to determine the blade profile of Skrobis.
This argument is not persuasive. The fact that Skrobis teaches using the equation w = adn to determine the blade thickness w at each distance d from the tip, where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80, permits use of at least the following equations: w = 0.5d0.76, w = 0.62d0.76, w = 0.5d0.80, and w = 0.62d0.80. Skrobis need not explicitly recite each of these equations since the values for a and n are explicitly specified. Indeed, if the Applicant’s argument were successful, Skrobis’ equation would be useless because one of ordinary skill in the art couldn’t select values for a and n. It is unclear exactly how the Applicant believes one of ordinary skill in the art would use the equation set forth in paragraph 28 of Skrobis beyond plugging in values for a and n as permitted by Skrobis. Therefore, the Applicant’s argument is not persuasive. 
Next, regarding the rejection of claim 1 under 35 USC 103, the Applicant argues at page 8 of the Remarks that Skrobis teaches other thickness values that are not encompassed by Skrobis’ equation. a and n should be limited to narrower ranges than those explicitly disclosed by Skrobis so that the equation produces thickness as set forth in Table 1 of Skrobis.
This argument is not persuasive. There is a proper motivation for one of ordinary skill in the art to use the equation set forth in paragraph 27 of Skrobis to determine blade thicknesses at the tip edge of the substrate, even if Skrobis also teaches other permissible values. Just because the equation of paragraph 27 of Skrobis does not disclose the values in paragraph 25 of Skrobis does not mean that the equation would be discarded. Indeed, paragraph 27 of Skrobis explicitly teaches advantageous edge attributes including strength, durability, and cutting performance that result from the equation. This alone provides motivation to use the equation, even if Skrobis also teaches other potential thicknesses. Regarding the Applicant’s argument that one of ordinary skill in the art would only select from a narrower set of values of a and n than the values explicitly permitted by Skrobis so that Skrobis’ equation produces the same thickness values as set forth in Table 1 of Skrobis, this argument is not persuasive. If Skrobis’ equation were required to produce the values of Table 1, Skrobis would not set forth a range of values of a and n that produce thicknesses not encompassed by Table 1. One of ordinary skill in the art would not consider narrowing the range of values for a and n because Skrobis explicitly teaches permissible ranges, and Skrobis does not limit these ranges to only complying with the values in Table 1. The Applicant’s argument, in essence, is to ignore paragraphs 27 and 28 of Skrobis and only consider the teachings of Table 1; instead, Skrobis presents options for determining advantageous blade edge shapes. One of ordinary skill in the art would not narrow Skrobis’ ranges because the ranges are explicitly taught by Skrobis. Therefore, the Applicant’s argument is not persuasive.
 Moving on, the Applicant argues at pages 8-9 of the Remarks that the Office Action mixes embodiments of Skrobis. 
This argument is not persuasive. First, Curry acknowledges that the first 50 micrometers of the blade edge are the most important for cutting (see col. 2, lines 16-19). Second, Skrobis suggests that its w = adn  applies to the first forty micrometers of the blade tip (see the abstract at the final three sentences, which teaches use of the equation followed by facets at a constant included angle; see also paragraphs 33-34). Skrobis is relied upon for its teaching of a blade tip shape at the first approximately 40 micrometers from the blade tip; Skrobis is not relied upon for any teaching beyond that. Also, while the Applicant notes that paragraph 32 of Skrobis teaches that the facets 42, 43 may have a distance 42a back from the blade tip 41 of about 12 to 50 micrometers, this teaching is consistent with Skrobis teaching the facets 44, 45 beginning at a distance of 40 micrometers from the tip as suggested by the Abstract and paragraph 46. These disclosures are not contradictory, and if anything paragraph 32 supports Skrobis suggesting to one of ordinary skill in the art that the facets 42, 43 can extend to 40 micrometers from the tip, at which point the facets 44, 45 begin. Likewise, the final three sentences of the Abstract suggest to one of ordinary skill in the art using both equation and the included angle of less than 7 degrees to define the blade shape. This interpretation is consistent with Skrobis’ disclose at paragraph 33-38. The fact that Skrobis suggests a blade tip defined by the equation, and linear facets at an included angle following the facets of the blade tip, suggests to one of ordinary skill in the art that these two features are usable together. One of ordinary skill in the art would understand this to be the case in view of, as one example, the Abstract discussed these two characteristics one after another. Thus, the Office Action does not mixed embodiment of Skrobis, and the Applicant’s argument is not persuasive. 
Continuing, the Applicant at page 9 asserts that Skrobis does not teach the claimed range at 50 micrometers from the substrate tip. This argument is already addressed above – the MPEP permits a range to be established by more than one reference. Thus, the Applicant’s argument is not persuasive.
Further, the Applicant asserts “Nothing can be found in this context regarding an “incident angle of just less than 7 degrees” using in the Office Action derivation. This argument is not persuasive. Skrobis at each of the Abstract and paragraph 36 describes an included angle of “less than 7 degrees”, which is 
Next, the Applicant makes an argument about facets 46 vs facets 49 of Skrobis at page 9-10 of the Remarks. The examiner notes that the two angles are the same and are both defined by the same facets 44 and 45, only relative to different vertical lines. The fact that these two angles are the same as disclosed by Skrobis indicates that the facets 44 and 45 are linear. It is unclear how this is contradictory to the rejection, since the rejection has the same understanding. The Applicant appears to be arguing that the facets 44 and 45 having varying angles; however, the two angles 46 and 49 being the same indicates that the facets 44 and 45 are linear. Thus, the Applicant’s argument is not persuasive. The Applicant’s inclusion of a figure from Skrobis at page 10 of the Remarks is irrelevant, since this figure only shows the area of the blade prior to the facets 44 and 45 beginning at 40 micrometers from the substrate tip (note the X-axis on the graph only extending to the number ‘40’). Not only that, but the disclosure of Skrobis can be interpreted in view of the figures. The figures suggest linear facets. The disclosure of Skrobis, considered as a whole, suggests to one of ordinary skill in the art that the facets that beginning at 40 micrometers from the tip can be linear facets. The Applicant’s argument is not focused on what Skrobis suggests to one of ordinary skill in the art, which is that the facets 44 and 45 of Skrobis can be linear (since such linearity is shown in the figure, is consistent with the angle disclosure of paragraph 34, and is consistent with the included angle described at paragraph  37). 
The Applicant at page 11 of the Remarks asserts it is improper to establish a range using multiple references. This argument is not persuasive because it is explicitly permitted by MPEP 2144.05 as quoted above. If the Applicant believes that the thickness of the blade is critical, the examiner welcomes evidence to establish this criticality. In response to the Applicant’s assertion that the present specification “states that, after intense testing, this range of thicknesses recited in claim 1 was determined to have suitable shaving effects”, the examiner notes that this argument is not sufficient to 
Finally, the examiner notes that the even if Skrobis’ thickness values at 50 micrometers from the substrate tip are calculated using the equation w = adn rather than using linear facets following 40 micrometers from the substrate tip, the result does not change the obviousness determination, since the thickness results are nearly the same regardless of the calculation method. Even with this manner of calculating the thickness, Curry and Skrobis together establish a range of thickness values of 50 micrometers from the substrate tip that encompasses the claimed range, resulting in a prima facie case of obviousness.
In view of the rejections above, where Curry can be modified to have the tip shape taught by Skrobis, and alternatively where the thicknesses at the tip are a result effective variable balancing strength and cutting force, the examiner suggests the Applicant provide evidence to establish criticality to distinguish over the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EVAN H MACFARLANE/Examiner, Art Unit 3724                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Skrobis teaches that its equation w = adn describes the thickness of the substrate at distances up to 40 micrometers from the substrate tip (see the Abstract and Fig. 2), and then Skrobis teaches providing the substrate with facets each having an angle of less than 7 degrees (see the Abstract). In the chart of Skrobis’s thickness values provided above, the thicknesses listed at 50 micrometers from the tip are calculated using the equation T50 = T40 + 2*(D – 40)*tan(7°), where T50 is the thickness at 50 micrometers from the substrate tip, T40 is the thickness at 40 micrometers from the substrate tip (calculated using the equation w = adn as previously explained), and D is the distance from the substrate tip such that D – 40 describes the distance that the 7 degree facets extend. The examiner includes the language “slightly less than” when describing Skrobis’s range because the thickness calculations use facet angles of 7 degrees, whereas Skrobis teaches that the facets are “less than 7 degrees”. Thus, the examiner acknowledges that the actual thickness values at a distance of 50 micrometers from the substrate tip as suggested by Skrobis would be slightly less than the values in the chart. However, Curry’s substrate has facets at angles of 7 degrees each in the region following Curry’s substrate tip (see Fig. 1), and therefore the use of 7 degrees in the equation both approximates Skrobis’s teachings and matches Curry’s facet angles. NOTE ALSO: the values from Skrobis assuming the equation w = adn is continued to 50 micrometers from the substrate tip are nearly identical to those in the table above, differing by only 0.13 micrometers each, such that even if the manner of calculating the thickness at 50 micrometers from the tip does not substantially vary regardless of how one interprets the disclose of Skrobis